Citation Nr: 1737549	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that additional evidence, to include an August 2016 opinion from a private physician, was added to the record after the issuance of an August 2014 statement of the case.  Regardless, as the Appellant's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In correspondence received in August 2016, prior to the promulgation of a decision in the appeal, the Appellant withdrew the issue of entitlement to service connection for hepatitis C.   

2.  The Appellant served on active duty at Camp Lejeune for a period of more than 30 days beginning in April 1978. 

3.  The Appellant has non-Hodgkin's lymphoma. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an award of service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307 (a)(7)(iii) and 3.309(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the August 2016 correspondence submitted by the Appellant's attorney, prior to the promulgation of a decision in the appeal, the Appellant withdrew the issue of entitlement to service connection for hepatitis C.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Non-Hodgkin's Lymphoma

The Appellant seeks to establish service connection for non-Hodgkin's lymphoma.  He maintains that the condition is attributed to his exposure to contaminants in the water supply while serving at Camp Lejeune.  See November and December 2012 Statements from the Veteran. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under recently amended law, effective March 14, 2017, a veteran, former reservist, or member of the National Guard who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.307 (a)(7)(iii)).  Further, the amended law provides that service connection is warranted for certain diseases-to include non-Hodgkin's lymphoma-as presumptively due to such exposure.  Id. at 4185. 

In the present case, the Board finds that service connection for non-Hodgkin's lymphoma is warranted.  The clinical evidence of record demonstrates that the Appellant currently has the condition.  See September 2013 VA oncology progress note.  Further, his service records document that he served on ACDUTRA at Camp Lejeune for a period of more than 30 days beginning in April 1978 through June 1978.  See in-service Chronological Records of Medical Care dated April 19, 1978, June 5, 1978, and June 13, 1978, as well as a May 10, 1978 Certificate of Vaccination (all indicating that the Appellant was seen at Camp Lejeune for treatment).  Accordingly, exposure to contaminants in the water supply at Camp Lejeune is presumed, and the criteria for service-connection under the amended law are met.  As such, service connection for non-Hodgkin's lymphoma is granted. 

ORDER

The appeal regarding the issue of entitlement to service connection for hepatitis C is dismissed. 

Service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


